                            UN ITED STA TES D ISTRICT COU RT
                            SOU TH ERN D ISTRICT O F FLORID A

                CA SE N O .I9-BO4ZB-CV -D IM ITRO U LEA SN ATTH EW M AN

JELEN A STO LFAT,

       Plaintiff,

                                                                 FILED BY                    D.C.

EQUIFAX INFORMATION SERVICES,                                           JUN 1j 2218
LLC ,etal.                                                              ANGELA E.NOBLE
                                                                       CLE'K U S OfST. CT.
                                                                       s.o.oF&à.-w.eB.
       Defendants.




         ORDER DENYING PLAINTIFF'S M OTIO N TO DISOUALIFY IDE 201
                                          AN D
                    O RD ER TO SH O W CA USE TO DEFEN SE C O U NSEL

       THISCAUSE isbeforetheCourtupon Plaintiff,JelenaStolfat's(Ccplaintiff')dtM otionto
DisqualifyDefendantgsiclCounsels(sic)andM otiontoRevoketheProHacViceAdmissionof
DefendantgsiclCounsel''(ûtM otion'')(DE 201.Thismatterwasreferredtotheundersignedbythe
H onorable W illiam P.D im itrouleas,United States D istrict Judge.See D E 21.D efendant,Trans

UnionLLC'S(dkDefendanf'),hasfiledaResponsetoPlaintiffsM otion gDE 251.Notimelyreply
has been filed.The Courthas detennined that no hearing is necessary.Therefore,this m atter is

now ripe for review .

                                       1.     PlaintifpsM otion

       Plaintiff,w ho is representing herselfpro se in this m atter,is seeking to klrevoke Pro Hac

V ice and disqualify out-of-state counselM ichaelM erar''and ûûdisqualify localcounselA lexandra

L.Tifford,Esquire.''(DE 20,p.1).According to Plaintiff,M r.M erarcontactedherby emailon
A pril29,2019,M ay 1,2019,M ay 6,2019,M ay 8,20l9,and M ay 9,2019,butlocalcounsel,M s.

Tifford,did notfile a m otion to appearprtphac vice on behalfofM r.M eraruntillate in the day on

M ay 9,2019.1d.atpp.2-6.PlaintiffassertsthatM r.M erarrepresented D efendantbefore m oving

îoïpro hac vice adm ission and im properly used ûûintim idation techniques''w ith Plaintiff.Id atp.

5.Finally,Plaintiffaccuses M s.Tifford ofaiding M r.M erarin the unauthorized practice oflaw .

1d.atp.6.Plaintiffrequeststhatthe Courtdisqualify both attom eys,revoke M r.M erar'spro hac

vice adm ission in thisD istrict,and referthe m atterto the Grievance Com m ittee ofthe Florida Bar.

f#.atpp.6-7.

                                     II.     D efendant's R esponse

       ln response,D efendantarguesthatitsubm itted its m otion forM r.M erarto appearprö hac

viceamereninedaysafterDefendantfileditsAnswerandDefensestotheComplaint.(DE 25,p.
1J.DefendantcontendsthattheCourtlacksjurisdictionovergrievancesregardingtheunauthorized
practiceoflaw and also lacksjurisdiction to referthismatterto theFloridaBar.1d.atpp.2-3.
N ext,D efendantargues thatM r.M erar's conduct in this case ata11tim es com plied w ith Rule 4-

    of the Rules Regulating the Florida Bar. 1d. at pp. 3-4. D efendant also asserts that

disqualification is drastic and inappropriate given the facts in this case.1d.atpp.4-5.A ccording

to D efendant,there isalso no basisto revoke M r.M erar'sprtphac vice adm ission when M r.M erar

hasnotviolated any Rule ofProfessionalConductorLocalRule.1d.atpp.6-7.Finally,D efendant

m aintains thatPlaintiff'sM otion is procedurally deficientform ultiple reasons.1d.atpp.7-8.

       AttachedtoDefendant'sResponsearetheDeclarationofAlexandraL.Tifford (DE 25-11
andtheDeclarationofM ichaelM erargDE 25-21.
                              111.    Plaintifrs M otion is W ithoutM erit

       The Courthas carefully reviewed the M otion,R esponse,various attachm ents, and the
entire docketin thiscase.Therelevantfacts are as follow s.

       A lexandra Tifford,Esq., is an attorney at the 1aw 51711 of Fow ler W hite Burnet'tin the

M iamioftice.(DE 25-1,! 2).Sheislicensedto practice law in the StateofFlorida,and sheis
admitted to practice in the Southern DistrictofFlorida.1d.at!3. M ichaelM erar,Esq.isan
attomeyatthelaw 51114ofQuilling,Selander,Lownds,W inslett& M oser,P.C.,inthePlano,Texas
office.(DE 25-2,!21.Heislicensedtopracticelaw intheStateofTexasandtheStateofGeorgia,
and he is adm itted to practice in the United States District Courts for the N orthern, Southem

Eastern,and W estern D istrictsofTexas,as w ellasthe N orthern and M iddle D istrictsofG eorgia.

1d.at!3.
       M r.M erarfirstcontacted thepro se Plaintiffvia em ailon A pril29,2019,and M s.Tifford

submittedthemotionfoçprohacviceadmissiononMay9,2019.(DE 25-2,!!5-6,
                                                                  .DE 25-1,!7'
                                                                             ,
DE 14J.BeforeM r.M erarwasadmittedtopracticeinthisDistrictprtphacviceonMay 10,2019,
M s.Tifford iûdiligently review ed,signed,and tiled allpleadings entered by Trans Union in this

case.''(DE 25-1at!7;DE 25-1at!6;151.Defendant'sAnswerand AffirmativeDefenses(DE
121,whichwasfiledbeforeMr.M erarwasadmittedpr/hacvice,issolelysignedbyDefendant's
localcounsel,A lexandra Tifford and ChristopherK night.

       Based on these facts,there is no evidence ofunauthorized practice oflaw and there are no

groundsto disqualify Defendant's counselorrevoke M r.M erar'spro hac vice adm ission in this

D istrict.Plaintiff's M otion is baseless.N either M r.M erar nor M s.Tifford violated the Southern

D istrictofFlorida LocalRules orthe Rules Regulating the Florida Bar.There w as sim ply a short

lag ofapproxim ately l1 daysbetw een M r.M erarcontacting Plaintiffand being adm itted pro hac

vice,during which period oftim e D efendant's localcounsel,who isadm itted in this District,filed

an A nswerand A ftirm ative D efenses.Thisdoesnotam ountto a rule violation ofthe unauthorized
practice of law .l Further, no ktintim idation techniques'' w ere utilized by defense counsel as

claim ed by Plaintiff.ln sum ,Plaintiff'sM otion is due to be denied because itisnotsupported by

the law orthe facts.

                     IV .     D efendant's R esponse to the M otion Is.in Part.Frivolous

         W hile Plaintiff's M otion is w ithout m erit and is due to be denied, the Court tinds it

necessary to specitically com m enton portionsofD efendant's Response asw ell.The Courtagrees

w ith D efendantthatdisqualification and revocation ofpro hac vice adm ission are im properhere

based upon the argum entand factspresented by Plaintiff'
                                                       ,how ever,som e ofthe argum ents m ade

by D efendant's counselin D efendant's Response are frankly startling,and are so frivolous and

m isleading thatthe Courtw illtake the tim e to addressthem here.

         First,DefendantarguesthatthisCourtSélacksjurisdiction to hearmattersregarding the
unauthorizedpracticeoflaw.''(DE 25,p.21.Thisisawhollyfrivolousargument.Thiscaseisin
federalcourt.UnderLocalRule 11.1(c),
         The standards ofprofessionalconductofm em bers of the Bar ofthis Courtshall
         includethe currentRulesRegulating the Florida Bar.Fora violation ofany ofthese
         canons in connection w ith any m atter pending before this Court,an attorney m ay
         besubjectedtoappropriatedisciplinaryaction.
S.D.Fla.L.R.11.1(c).lnotherwords,theFloridaBarRulesareincomoratedintotheLocalRules
ofthis Court.A ny unlicensed practice oflaw before thisCourtcan be dealtwith by this Courtby

w ay ofcontem pt,sanctions,or referralto the Florida Barancl/or to this D istrict's Com m ittee on

A ttorney Adm issions,Peer Review and Attom ey Grievance pursuantto R ule 6 ofthe Southern



1 In fact, in m ore egregious circumstances,a coul'
                                                  tin this Districtretroactively granted pro hac vice adm ission aher
anattorneywho wasnotadmitledto thisDistrictfiled an Am endedCom plaint.Findling v.Bisaria,No.12-CV-
80llS-DMM ,2012 W L 3835079,at*3 (S.D.Fla.Sept.4,2012).Thecourtnotedthat1çadistrictcourtmay use its
discretion in determ ining whetherto allow a non-lawyerto appear in court.
                                                                         ''1d.
D istrid of Florida Rules G overning the A dm ission,Practice, Peer Review ,and Discipline of

A ttorneys.H ad D efendant's counseltaken the tim e to read the Court's LocalR ules,they w ould

nothave m adethisfrivolousargum ent.

        Second, D efendant's counsel im properly relies on tw o federal cases in support of its

argumentthatthisCourtlacksjurisdictionto hearmattersregardingtheunauthorizedpracticeof
law:InreLosee,195B.R.785(M .D.Fla.Bankr.1996),andGoncziv.CountryfvideHomeLoans,
lnc.,No.06-61597-C1V-A1tonag=TuOoff,2007 W L 9700997 (S.D.Fla.Feb.2,2007).2 The
Gonczicase isnotata11on point.W hile the courtdid state in GonczithatStonly the state barhas

the authorization to determ ine w hether conduct constitutes unauthorized practice of law '',this

statem entw as in the contextof a defendant'sm otion to dism iss a com plaintby a private litigant

explicitly alleging the unauthorized practice of 1aw as a cause of action againstD efendant.2007

W L 97000997,at*1.Defendant'scitation to case law aboutthe legalvalidity ofa civilclaim for

theunauthorized practice of1aw iscom pletely irrelevantto the case athand.N ext,the fosee court

did state thatw hether or not an attorney Cûis guilty of unauthorized practice of 1aw is a question

w hich m ustberesolved by the Suprem e CourtofthisStateupon the recom m endation ofthe Florida

Barand notby thisCourt.''195 B .R .at786. How ever,in the very nextsentence,the courtstated

thattûltlhisconclusion shouldnotbeinterpretedto meanthatthisCourtlacksthepowerto refer
them atterto the Florida Barforinvestigation ifitappearsthataperson m ighthave engaged in the

unauthorized practice oflaw beforethisCourt.''1d.The fosee case,therefore,actually contradicts


2Defendantalso cites Florida state casesw hich are completely irrelevantasthey involve whetherentitiesand
individualsotherthantheFloridaBarcançcprosecute''claimsfortheunauthorizedpracticeoflaw andw hetherthe
içFloridaSupremeCourt'sjurisdictiontopreventtheunauthorizedpracticewasûexclusive'vis-à-visotherstate
courts.''Statev.Palmer,791So.2d 1l81,1185 (Fla.Dist.Ct.App.200l).Nowhere dothesecasesstatethata
federalcourthasnojurisdictiontodeterminewhetheranat-torneyhasengagedintheunauthorizedpracticeof1aw
before a federalcourt.
Defendant'sargumentmadelaterinitsResponsegDE 25,p.3)thatthisCourtlacksjurisdictionto
referthis m atterto the Florida B areven ifsufticientgroundsexist.

       Further,and quite im portantto this Court,D efendantfailed to disclose thatseveralfederal

courts,including courts in this District, have, in fact, m ade findings regarding an attonw y's

unauthorizedpracticeoflaw,contrarytoDefendant'scitationtofosee.SeePrincipalL(/eIns.Co.
v.Meyer,No.09-20244-C1V,2010W L 744578(S.D.Fla.M ar.2,2010)(requiringanattorneyto
show cause w hy the coul'tshould notreferthe attorney'sunauthorized practice oflaw to the State

Attorney'sOfficeortake furtheraction);Shellv.U S.Dep'tof Hous.drUrban Dev.,No.08-
60589-C1V,2008 W L 2637431(S.D.Fla.July 3,2008)(noting in afootnotethatthecourtcan
conducta hearing on am otion foran orderto show causew hy an attorney should notbe sanctioned

fortheunlicensed practiceoflawl;Adamsv.Bellsouth Telecommuncations,Inc.,No.96-2473-
CIV,2001W L 34032759,at*2(S.D.Fla.Jan.29,2001),dismissedsubnom.Adamsv.Bellsouth
Telecommunications,45F.App'x 876(1lth Cir.2002)(notingthattheUnited StatesM agistrate
Judge had held a hearing and had found that an attorney had violated the Florida Bar Rules

prohibiting the unauthorized practice of law , but im posing no sanctions because none w ere

recommendedl;Benjamin v.Airborne Sec.drProt.Servs.,lnc.,No.12-61624-C1V,2012 NUL
12886185(S.D.Fla.Dec.l8,2012)(notingthatanattorney'srepresentationofacorporateparty
borderedontheunlicensedpracticeoflawl;InreCalzadilla,151B.R.622tBallkr.S.D.Fla.1993)
(enjoiningtwoattorneysandtheirlaw t114.
                                      1,
                                       1from engagingin theunauthorizedpracticeoflaw);In
re Bachmann,113 B.R.769 tBallkr.S.D.Fla. 1990)(contemplating holding an attorney in
contempt,butinstead permanently enjoining and restraining theattorney from engaging in the
unauthorizedpracticeoflaw);In reBagdade,334 F.3d568 (7th Cir.2003)(holding attorney in
civilcontem ptfor engaging in the unauthorized practice of law ,m aking false representations to
                                              6
thecourt,andtestifyingfalselyunderoath).Therefore,Defendant'sResponsecitesacase,Gonczi,
w hich had nothing to do w ith the factsofthiscase and then citesa bankruptcy case,f osee,w ithout

advising the Courtof additionalauthority which did notsupportD efendant's position,and then

takingaposition,addressedfurtherbelow,directlyrejectedbyfosee.
       ln thisregard,Defendantftm herim properly argues in its Response to the M otion thatthis

CourtlacksjurisdictiontoreferthismattertoTheFloridaBartûevenifsufticientgroundsexisted.''
(DE 25,p.31.This argumentiscompletely frivolous.Courts in this Districtregularly refer
attorney'smisconducttotheFloridaBar.See,e.g.,Elam v.BankofNew YorkMellon,589B.R.
43l,438 (S.D.Fla.2018).
                      ,Abrams-lackvon v.Avossa,282 F.Supp.3d 1268,1271(S.D.Fla.
2017)'
     ,Parish-carterv.Avossa,No.9:16-CV-81623,2017W L 4355835,at*4(S.D.Fla.Oct.2,
2017),affi 760 F.App'x 865(11th Cir.2019).
                                         ,Jallaliv.USA Funds,No.11-625l0-C1V,2013
W L 12080743,at*1(S.D.Fla.Oct.30,2013)*
                                      ,Nardolilliv.Bankofvqm.Corp.,No.12-81312-
CIV,2013W L 12154544,at*1(S.D.Fla.Sept.24,2013)*
                                               ,UnitedStatesv.Coulton,No.07-CR-
60172-LENARD, 2013 W L 12086298, at *18 (S.D. Fla. Feb.                       2013),report and
recommendation adopte4 No.07-60172-CR,2013W L 12086299(S.D.Fla.M ay 10,2013),affd
andremande4 594F.App'x563(11thCir.2014).Justasanyclientorattorneycanfileagrievance
againstan atlorney licensed by the Florida Bar,afederaljudge,whetheraDistrictJudge ora
M agistrate Judge,also can referam atterto the Florida Bar.M oreover,thisCoul'tcan also referan

attorney to its own Com m ittee on Attom ey A dm issions,Peer Review and Attorney Grievance

pursuantto Rule 6 ofthe Southern D istrict ofFlorida Rules Governing the A dm ission,Practice,

Peer Review,and D iscipline of Attorneys.The C ourtis sim ply confounded as to why defense

counselchose to m ake these argum ents to thisC ourt.

       DuetotheimproperargumentscontainedinDefendant'sResponse gDE 25,pp.2-31,the
Courthashadtoexpendadditionalscarcejudicialresourcesinresolvingthismatter.TheResponse
is electronically signed by A lexandra L. Tifford, Esq., on her ow n behalf and on behalf of

Christopher E.K night,Esq.,and M ichaelM eran,Esq.A ccordingly,the Courtdirectsthose three

counselto show cause,on orbefore June 24,2019,w hy such frivolous,im proper,and m isleading

argum entand citation to case 1aw w ere presented to this Court,as wellas w hy defense counsel

failed to advise the Courtofcase 1aw w hich directly contradictsD efendant'suntenable argum ent.

Further,defense counsel shall address w hy sanctions should not be im posed against all such

counselorany ofthem in lightofthe argum entsm ade by defense counselatD E 25,pp.2-3.U pon

receiptofDefendant'scounsels'R esponse,the Courtw illdeterm ine whatsanctions,ifany,should

be im posed againstany defense counselin thiscase.

       Upon careful review of the m otions and the entire docket in this case, it is hereby

O RD ER ED asfollow s:

                  Plaintiff'sCsM otiontoDisqualifyDefendant(sic)Counsels(siclandM otionto
                  RevoketheProHacViceAdmission ofDefendant(siclCounsel''(CcMotion'')
                  (DE 20jisDENIED.Mr.M erarandM s.Tifford,aswellastheir1aw finns,are
                  perm itted to continue to representD efendantin thism atteratthistim e.

                  Defendant'scounsel,M s.Tifford,M r.Knight,and M r.M eran,shallshow cause

                  onorbeforeJune24,2019,why such argum entswerem adeasdiscussed above

                  and why sanctions should notbe im posed upon allor any such counseldue to

                  the im proper,inaccurate,and m isleading argum ents contained in D efendant's

                  ResponsegDE 25,pp.2-31.
                  The Clerk ofCourtisD IRECTED to m aila copy ofthisOrderto Jelena Stolfat,

                  A pt.103,265 Courtney Lakes Circle,W estPalm Beach,Florida 33401.
                                            8
      D O N E and O RD ER ED in Cham bers atW estPalm Beach,Palm Beach CountysFlorida,
      g
this14 fayot-lune, 2019.
                                             1?a&. .
                                             W ILLIAM M TTH EW M A N
                                             UN ITED STATES M A G ISTR ATE JUD G E




                                         9
